BEFORE THE NEBRASKA COMMISSION ON JUDICIAL QUALIFICATIONS

r”l»-\\'S°l

PUBLIC REPRIMAND

In the matter of
JQC 2017-019/3€ 17M1159

   
   

§ § ..‘ . _,

JAN 23 2018 `

 

)

)

)

LAWRENCE E. BARRETT, )
County Judge for the Fourth )
)

)

)

)

Judicial District of the
State of Nebraska,
CF_,ERK
NEBRASKA SUPREME COURT'
COURT APPEALS

Respondent.

Pursuant to the authority granted in Neb. Const. art. V and
Neb. Rev. Stat. §24~?15 {1995) et seq., and following waiver of
formal hearing, the Nebraska Commission on Judicial Qualifications
hereby reprimands Judge Lawrence E. Barrett.

The Commission finds:

l. On"February 2, 2017, Judge Barrett presided over the
arraignment of aa defendant cnl an alleged probation violation.
Defendant’s probation had been imposed as part of a guilty plea to
the offense of reckless driving, and its terms included abstinence
from possession or use of alcohol. The alleged probation violation
before Judge Barrett on February 2, 2017, was based upon
allegations of defendant's continued severe alcohol abuse. When
Judge Barrett called the case, defendant’s attorney appeared but
defendant was not in the courtroom. A woman stood and identified
berself` to Judge Barrett as defendant’s aunt, and 'told. Judge
Barrett that defendant was “passed out in the car,"r had been

drinking alcohol all night, had downed a bottle of tequila, and

~1- f ill||I/|ll|llljl_l|jljlml|l| ||IIH|J

 

the aunt was unable to get defendant out of the car and into the
courtroom. The judge put aside the case for a few minutes to handle
other matters. Approximately 15 minutes later, defendant was
brought into the courtroom in a wheelchair, and Judge Barrett re-
called the case. Both prosecutor and defendant’s lawyer told Judge
Barrett that defendant would admit to the violation of probation
charge, whereupon Judge-Earrett made routine inquiry of defendant
and the lawyers, then accepted defendant's guilty plea, revoked
probation, and imposed sentence. lmmediately thereafter, defendant
was taken into custody, tested at over 0.4 blood alcohol)contentr
and was hospitalized. l

2. A few days later, Judge Barrett was informed about a newspaper
inquiry into the matter, and extended to defendant the opportunity
to withdraw the plea and vacate the sentenoe, which offer was
declined.

3. Based upon the representations and information available to
him and upon defendant's presentation to him on February 2, 2017[
Judge Barrett knew or reasonably should have known defendant was
probably too intoxicated, to enter a competent, knowing, and
voluntary guilty plea. Judge Barrett could have and should have
made additional reasonable inquiry, which inquiry would have
verified that defendant was not competent to enter a plea, even if

the ultimate result of such inquiry would have yielded the same

legal outcome.

 

4. Judge Barrett’s conduct set forth above violates the Nebraska

Revised Code of Judicial Conduct, specifically:

§ 5-301.1: A judge shall comply with the law.

§ 5-301.2: A judge shall act at all times in a
manner that promotes public confidence in the
independence, integrity, and impartiality of the
judiciary, and shall avoid impropriety and the
appearance of impropriety.

§ 5~302.6(A}: A judge shall accord. to every
person who has a legal interest in a proceeding m the

right to be heard according to law.

5. Judge Barrett has no history of prior discipline and has
cooperated with the Commission's investigation, thereby justifying
no greater discipline than this public reprimand.

Dated this § §@§day of January, 2018.

JUDICIAL QUALIFICATIONS COMMISSION

Michael G. Heavicanr Chairperson